Citation Nr: 0636660	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  99-08 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected recurrent bilateral pneumothoraxes, 
currently evaluated as 60 percent disabling.

2.  Entitlement to an effective date earlier than July 2, 
1999 for a total rating based on individual unemployability 
(TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to January 
1978.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

Procedural history

In a December 1978 rating decision, the RO granted service 
connection for recurrent pneumothoraxes and assigned a 10 
percent rating therefor, effective from January 21, 1978, the 
date of the veteran's discharge.  

In October 1997, the veteran filed claims for an increased 
rating for his service-connected pneumothoraxes and TDIU.  
Both claims were denied in a June 1998 rating decision.  The 
veteran noticed his disagreement and timely appealed.  

The veteran and his representative appeared before a hearing 
officer at the RO and presented evidence and testimony in 
support of the veteran's claims in June 1999.  A transcript 
of that hearing has been made a part of the record.  

In September 1999, the RO issued a Statement of the Case 
(SOC) which increased the disability rating of the veteran's 
service-connected pneumothoraxes from 10 to 30 percent 
disabling, effective May 4, 1999, and continued to deny TDIU 
benefits.  

In April 2001, the RO issued a rating decision which granted 
a further increase disability rating, from 30 to 60 percent, 
for the veteran's service-connected recurrent pneumothroaxes 
disability, effective July 2, 1999.  In addition, the RO 
granted the veteran's TDIU claim, effective July 2, 1999.  
The veteran appealed the assigned effective date.  

In August 2002, the Board ordered further development of the 
claim under the authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) [codified at 38 C.F.R. § 19.9(a)(2) (2002)].  
However, the regulation which granted the Board the authority 
to engage in initial development of an evidentiary record was 
subsequently rendered invalid.  The Board accordingly 
remanded the case to the RO in November 2003 so that further 
evidence could be obtained and the claim could be 
readjudicated in light of the resulting additional evidence.  
See Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) [absent a waiver, the Board may not adjudicate a claim 
based on evidence which has not been previously considered by 
the RO.]

The RO issued an SSOC in May 2006 which denied an increased 
disability rating in excess of 60 percent disabling for the 
veteran's service connected pneumothoraxes disability and 
denied an earlier effective date for TDIU.  The veteran's VA 
claims folder has been returned to the board for further 
appellate proceedings.

Issues not on appeal

In a January 2002 rating decision, the RO granted service 
connection for left arm pain secondary to the service-
connected pneumothoraxes, assigning a 10 percent disability 
rating; granted service connection for depression, assigning 
a noncompensable rating; granted service connection for chest 
wall pain, assigning a 10 percent disabling; denied service 
connection for a scar; and denied service connection for 
cervical spine and leg pain as secondary to surgery.  The 
record does not indicate the veteran has disagreed with any 
aspect of that rating decision.  Thus, those issues are not 
in appellate status and will be discussed no further herein.




FINDINGS OF FACT

1.  The veteran's service-connected pneumothoraxes is 
manifested by moderate functional impairment due in-part to 
the surgical procedures for pneumothoraces and also due to 
smoking-related emphysema.

2.  The veteran's pulmonary function tests (PFT) results were 
FEV1 of 42% of predicted value in an April 2006 examination.

3.  The veteran's claim for TDIU was received on October 24 
1997.

4.  The veteran underwent a physical examination at the VA 
Medical Center in Lexington, Kentucky on July 2, 1999, which 
established his inability to secure and follow a 
substantially gainful occupation due to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for service-
connected pneumothoraxes are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6843 (2006).

2.  The correct effective date of the grant of TDIU is July 
2, 1999.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that his bilateral 
pneumothoraxes have gotten worse over time, and that he is 
entitled to a higher disability rating.  [As is discussed 
elsewhere in this decision, the veteran is already in receipt 
of TDIU in any event.]

The veteran further contends that he is entitled to an 
effective date for TDIU as of the date of his claim, October 
24, 1997, rather than the currently assigned July 2, 1999.  

The Board will first discuss certain preliminary matters.  
The issues on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2005).    

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

Preliminarily, with regard to the veteran's claim for an 
earlier effective date for TDIU, the Board notes that no VCAA 
notice is necessary in this case because, as is more 
thoroughly described below, the outcome of this earlier 
effective date claim depends exclusively on documents which 
are already contained in the veteran's VA claims folder.  The 
Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him a VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  

The Board observes first that the veteran was provided notice 
of VA's obligations in letters dated March 2001 and May 2004.  
In the May 2004 letter, the veteran was informed that to 
"establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected disability has gotten worse," and 
"you may submit evidence showing that your service-connected 
recurrent bilateral pneumothoraxes has increased in 
severity."    

Both letters also informed the veteran of the typical kinds 
of evidence that could be used to support the claims, such as 
medical records, a statement from his doctor, his statements 
and statements of others who could observe his symptoms.  
These notices satisfy the VCAA obligation to inform a 
claimant of the evidence required to substantiate a claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim.  The veteran was also informed that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The May 2004 letter also told the veteran:

If there is any other evidence or information that 
you think will support your claim, please let us 
know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us.

In essence, the veteran was asked to "give us everything 
you've got", in compliance with 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.
In this case, as to the veteran's claim for an increased 
rating for his service-connected pneumothoraxes, elements 
(1), (2), and (3) veteran status and existence of a current 
disability, and a nexus between the veteran's service and the 
disability, are not at issue.  As explained above, the 
veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to element (4), 
degree of disability.  With respect to element (5), effective 
date, because the Board is not granting an increased rating 
for the veteran's pneumothoraxes, notice regarding an 
effective date would be pointless.  In any event, the veteran 
received specific Dingess notice as to effective dates in the 
May 2003 SSOC (page 10).

With respect to the earlier effective date claim, element (4) 
is meaningless.  With respect to element (5), effective date, 
that is in fact the issue on appeal, and the veteran has 
received ample notice of what is required to establish an 
earlier effective date, most recently in the May 3, 2006 
SSOC.

The veteran's hearing testimony makes it clear that he is 
aware of his obligations to support his claim with evidence.  
As discussed below, he has submitted numerous documents and 
medical records on his own behalf.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran]. 

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's Service Medical Records (SMRs), private medical 
records, and Social Security Administration (SSA) records.  
The veteran has been accorded several VA examinations since 
1978, including December 1997, July 1999, June 2004, and 
April 2006.  Accordingly, the Board finds that under the 
circumstances of this case, the VA has satisfied the 
notification and duty to assist provisions of the law and 
that no further actions pursuant to the VCAA need be 
undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran and his representative 
appeared before a local hearing officer in June 1999, and 
presented evidence in support of his claim.

Accordingly, the Board will proceed to a decision on the 
merits.  


1.  Entitlement to an increased disability rating for 
service-connected recurrent bilateral pneumothoraxes, 
currently evaluated as 60 percent disabling.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 
38 C.F.R. § 4.7 (2006).

Specific schedular criteria

The Board initially observes that the provisions of 38 C.F.R. 
§ 4.97, concerning pulmonary disabilities, were revised 
effective October 7, 1996.  See 61 Fed. Reg. 46,720 (1996).  
As was noted in the Introduction, the veteran filed his claim 
in October 1997, after the regulation was amended.  Thus, 
only the current version of the regulation is applicable.  
See 38 U.S.C.A. § 5110(g); VAOPGCPREC 7-2003 (Nov. 19, 2003).

The veteran's service-connected pneumothoraxes fall under 
38 C.F.R. § 4.97, Diagnostic Code 6843 [traumatic chest wall 
defect, pneumothorax, hernia, etc.]. This disability is 
actually rated under Diagnostic Code 6845.  Diagnostic Code 
6845  provides the General Rating Formula for Restrictive 
Lung Diseases, including Diagnostic Code 6845:

FEV-1 less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FEVC) less than 40 percent, 
or; Diffusion Capacity of the Lung for Carbon Monoxide 
by the single Breath Method (DLCO (SB)) less than 40 
percent predicted, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure or; requires outpatient oxygen therapy . . . . . 
. . .100% disabling.

FEV-1 of 40- to-55-percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit) . . . . 60 %.

Note (1): A 100-percent rating shall be assigned for 
pleurisy with emphyma, with or without pleurocuaneous 
fistula, until resolved.

Note (2): Following episodes of total spontaneous 
pneumothorax, a rating of 100 percent shall be assigned 
as of the date of hospital admission and shall continue 
for three months from the first day of the month after 
hospital discharge.



Analysis

The veteran seeks entitlement to an increased rating for his 
service connected pneumothoraxes, which is currently 
evaluated as 60 percent disabling.
Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO, Diagnostic Code 
6843.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran's SMRs show that the veteran experienced three 
episodes of spontaneous right pneumothorax from October 1976 
to May 1977.  Surgical intervention was required.  The 
veteran's diagnosis has been status post prior bilateral 
pneumothroaxes with surgical treatment since his in-service 
surgery.  

After having carefully reviewed the medical evidence the 
Board has identified no other Diagnostic Code which is more 
appropriate than Diagnostic Code 6843.  Neither has the 
veteran nor his representative.  In short, the Board is of 
the opinion that the veteran's pneumothoraxes disability is 
most appropriately rated under Diagnostic Code 6843, which as 
noted above involves the application of the General Rating 
Formula for Restrictive Lung Diseases.



Mittleider concerns

Initially, the Board is confronted with a record which 
indicates that the veteran's pulmonary problems stem not only 
from the service-connected bilateral pneumothoraxes, to 
include post-surgical residuals, but also due to a lengthy 
history of smoking, which is not service connected and cannot 
be.  See 38 U.S.C. § 1101 (West 2002). 

The veteran was examined by a VA medical examiner in April 
2006.  The examiner reviewed the entire claims file, 
including private medical records, and characterized the 
veteran's condition as follows:

There is no residual pneumothorax present.  He [the 
veteran] has moderate functional impairment due in 
part to the surgical procedures for pneumothoraxes 
and also due to smoking-related emphysema.

The examiner also noted that the veteran stated that he has 
smoked up to two packs of cigarettes per day, but also stated 
that he has almost stopped; the veteran stated he only smokes 
with bouts of anxiety and depression.  The examiner opined 
that he would attribute 50% of the veteran's total pulmonary 
impairment to prior surgical procedures, and "the rest I 
would attribute to smoking-related emphysema."  

The Board is precluded from differentiating between 
symptomatology attributable to service-connected disability 
and that which is attributable non service-connected 
disability in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, 
there is of record a medical opinion which in fact 
differentiates between service-connected and non-service 
connected pulmonary.

In any event, as discussed immediately below, the veteran's 
pulmonary pathology does not approximate that which would 
allow for the next higher 100 percent rating, even if all 
such pathology of whatever origin is considered.

Schedular rating

The veteran's PFT performance during the April 2006 
examination resulted in an FEV1 value of 42% of predicted 
value.  This is squarely within the range which warrants the 
assignment of a 60 percent disability rating, the currently 
assigned rating. 

There is no evidence of an FEV1 value, or any other 
measurement, of less than 40% predicted.  There is no 
evidence of maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation); 
no evidence of cor pulmonale (right heart failure); no 
evidence of right ventricular hypertrophy; no evidence of 
pulmonary hypertension shown by Echo or cardiac 
catheterization; and, no evidence of an episode of acute 
respiratory failure.  Finally, there is no evidence that the 
veteran requires outpatient oxygen therapy.  

Earlier evidence demonstrates even better levels of pulmonary 
functioning.  A December 1997 VA examination report includes 
PFT results, including an FEV1 value of 73% of predicted 
value.  This is within the criteria for 10 percent disabling 
under Diagnostic Code 6843.

In short, none of the criteria for a 100 percent disability 
rating is supported by the competent medical evidence of 
record.  None of the 100 percent criteria are approximated.  
An increased schedular rating is therefore not warranted.

Extraschedular evaluation

In the May 2006 SOC, the RO considered the matter of referral 
of this issue for consideration of an extraschedular rating. 
The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his 
bilateral pneumothoraxes disability.  Indeed, there is no 
evidence that the veteran was hospitalized for any period 
since leaving service because of his bilateral 
pneumothoraxes.

Additionally, there is no evidence of marked interference 
with employment due to the bilateral pneumothoraxes such as 
to trigger consideration of the extraschedular provisions.  
While the veteran is currently unemployed, this appears to be 
due to a variety of service-connected and non service-
connected disabilities.  [As is noted   
Elsewhere in this decision, TDIU has been granted by the RO 
based on service-connected disabilities which include, 
besides the bilateral pneumothoraxes, upper chest wall pain, 
a left arm disability, and depression.  Non service-connected 
disabilities include a back disability.]

The medical evidence shows some diminished pulmonary 
capacity, half of which is attributed to non service-
connected factors.  There is no indication that the service-
connected bilateral pneumothorax disability, alone, causes 
impairment with employment over and above that which is 
contemplated in the assigned 60 percent schedular rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].

Finally, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For the reasons stated above, the Board finds that an 
increased disability rating for service-connected 
pneumothoraxes is not warranted.  The benefits sought on 
appeal are denied.

2.  Entitlement to an effective date for TDIU earlier than 
July 2, 1999.

Pertinent law and regulations

Effective dates

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(o)(1) (2006).

Claims

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2006).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2006).  As to reports 
prepared by VA or the uniformed services, the date of receipt 
of such a claim is deemed to be the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital.  38 C.F.R. § 3.157(b)(1) (2006).

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
VAOPGCPREC 12- 2001 (July 6, 2001).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred; that this section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.



TDIU

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total, if the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that if there is 
only one such disability this disability shall be ratable at 
60 percent or more, and that if there are two or more 
disabilities there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  

If the "schedular" criteria set forth above are not met and 
the veteran is nonetheless shown to be unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disability, he shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Of consideration in making 
this determination, in addition to the severity of service 
connected disability, is the veteran's employment history and 
educational and vocational attainment.  

Analysis

The veteran contends that he is entitled to an earlier 
effective date of October 24, 1997, the date his claim was 
received by VA.  The RO has assigned an effective date of 
July 2, 1999, the date that the veteran was examined by VA 
and his disability was assessed.  

As described in the law and regulations section above, a TDIU 
claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2006).

In analyzing this issue, the Board must initially establish 
the correct date of the claim.  The RO determined that the 
date of the veteran's TDIU claim was October 24, 1997.  The 
veteran has not disputed that date.  However, the Board is 
obligated to review the record and make its own 
determination.  See Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992) [the Board must look at all communications 
that can be interpreted as a claim, formal or informal, for 
VA benefits].  

In this case, there is no evidence of any communication or 
action from either the veteran, his representative or a 
Member of Congress or some other person acting as his friend 
reflecting an intent to file a TDIU claim prior to the 
October 1997 filing of the veteran's VA Form 21-8940 
[Application for TDIU], with accompanying VA Form 21-4138, 
statement in support of claim, and various other documents, 
all received on October 24, 1997.  Prior to that time, there 
had evidently been no communication from the veteran for over 
a decade.  Thus, the date of claim was October 24, 1997.

Having established that the date of claim was October 24, 
1997, the Board's inquiry moved to the matter of when it was 
factually ascertainable that the veteran was unemployable due 
to service-connected disabilities.  The range of possible 
dates starts one year before the date the claim was filed, 
October 24, 1996, and ends on the dates as of which TDIU has 
been established by the RO, July 2, 1999.  
See 38 C.F.R. § 3.400(o). 

In his October 24, 1997 claim, the veteran stated that he was 
not able to work because of his service-connected lung 
condition.  In support of his claim, he submitted medical 
evidence.  Most of this medical evidence, however, documented 
treatment following a post-service (1995) motor vehicle 
accident.  

A March 1996 report indicated that the veteran was involved 
in a motor vehicle accident on October 2, 1995, and 
complained of pain in the right cervical and shoulder area, 
and also complained of central lumbosacral pain.  In May 1996 
records, the veteran is reported to have suffered "simple 
whiplash injury to the lumbosacral spine superimposed upon 
milder chronic low back pain, most likely secondary to 
underlying degenerative arthritis."  

A February 1996 report states that prior to the 1995 
accident, the veteran had low back pain that would 
occasionally cause him to miss work.  The March 1996 report 
indicates that the veteran was then "continuing with work, 
but states he occasionally misses work secondary to increased 
pain."  A May 14, 1996 record indicates that the veteran 
reported that he had not been able to work since May 1, 1996.  

A July 1997 report by Dr. W.B. indicates that in July 1997, 
the veteran went on a vacation and was seated in a car for 
approximately 15 hours, following which he experienced severe 
low back pain "essentially preventing him from performing 
any of his activities of daily living."  A July 1997 report 
by Dr. W.D. states that the veteran, prior to the vacation, 
"has been able to work with intermittent flare ups.

The evidence includes a report dated October 21, 1997, in 
which Dr. G.B. stated that the veteran could not work due to 
an October 1995 motor vehicle accident.  Dr. G.B. stated that 
the accident caused the veteran "severe back pain which 
prevented him from doing any type of activity, including 
walking."  Dr. G.B. noted the veteran's lung condition, but 
reiterated that "His [the veteran's] most pressing problem 
at the present time is that of his chronic back pain 
aggravated by any type of range of motion which makes it 
difficult to work as he primarily does construction work that 
requires him to bend, stoop, lift, and have his back in 
various positions of strain."  Dr. G.B.'s report concludes 
by noting:

I have discussed with him that he should seek 
disability because any time that he works, he has 
pain throughout the night and has difficulty 
sleeping because of the pain.  He has tried to work 
over the last 2 years through the pain, but the 
pain has persisted and he is now suffering more and 
more because of the presence of pain.

The veteran was examined in December 1997 by a VA medical 
examiner.
The veteran reported examination that he had productive 
coughing, and was troubled by shortness of breath; he could 
only walk about 30 yards without having to stop and rest.  
However, as noted above the veteran's PFT results included an 
FEV1 value of 73% of predicted value, matching the criteria 
for a 10 percent rating under Diagnostic Code 6843.  The 
examiner also observed that the veteran appeared to be 
profoundly depressed.  The examiner made no conclusion 
concerning the veteran's employability.

The veteran was next seen by VA on July 2, 1999, the results 
of which formed the basis for the effective date assigned by 
the RO for TDIU.  According to the April 2001 RO rating 
decision, the TDIU grant was effective as of that date 
because the examining physician indicated that the veteran 
had a severe obstructive ventilatory defect (which was later 
verified by pulmonary function testing), which was a major 
change from the December 1997 findings.  The RO determined 
that the veteran could not work from July 2, 1999, due to the 
service-connected pulmonary problem.   

After a review of the entire record, the evidence is 
consistent that prior to July 2, 1999, the only cause of the 
veteran's inability to secure and follow a substantially 
gainful occupation was the non-service-connected low back 
injury he sustained in October 1995.  The only evidence that 
the veteran's lung condition caused his unemployment are his 
own statements in support of his claim and to the VA medical 
examiner in December 1997.  Those self-serving statements are 
inconsistent with the medical evidence of record.  See 
Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].  

No medical practitioner indicated prior to July 2, 1999, that 
the veteran was unable to work because of shortness of breath 
or any other symptom attributable to the veteran's service-
connected lung condition.  The PFT's of record prior to July 
2, 1999, were consistently within the criteria for 10 percent 
disabling under Diagnostic Code 6843.  The Board notes, as 
set out above, that 38 C.F.R. § 4.16(a) requires higher 
levels of disability.  

As noted above, the December 1997 VA examiner noted that the 
veteran was "profoundly depressed".  There are additional 
medical records which indicate that such is the case.  In a 
January 2002 rating decision, the RO granted service 
connection for depression on a secondary basis.  However, a 
noncompensable disability rating was assigned, not 
withstanding medical evidence of a very serious problem with 
depression.  In essence, the RO determined that only a small 
part of the veteran's depression could be attributed to his 
service-connected pneumothorax, and that the medical evidence 
of record indicated that the greater portion of the veteran's 
depression was due to the veteran's 1995 motor vehicle 
accident and resulting back problems.  See Mittleider, supra.  
As noted in the Introduction, the veteran did not appeal that 
determination, and the disability rating assigned for 
depression remains zero percent.

A review of the claims folder does not indicate any evidence 
that it was factually ascertainable at any time before July 
2, 1999 that the veteran's pneumothoraxes, combined with his 
that portion of the depression caused thereby depression (as 
well the chest wall pain and left arm disability, which also 
are now service connected) caused him to be unemployed.  In 
particular, although the December 1997 VA examiner 
characterized the veteran as being "profoundly depressed", 
he did not attribute such depression to the service-connected 
pneumothoraxes and allied problems, but rather to 
musculoskeletal problems which had been exacerbated by the 
1995 motor vehicle accident.  The VA examiner stated in the 
examination report:  "He was . . . in a car accident some 
two years ago For the last four or five years he has had low 
pain in his back, depression and pain in the shoulder and in 
the back of the neck."  Clearly, to the extent that the 
examiner was rendering an opinion as to the cause of the 
depression, it was not the service-connected pneumothoraxes.

The first psychiatric evaluation of the veteran is dated July 
20, 1999, after the effective date of July 2, 1999 for TDIU.  
The veteran was described by the examiner as appearing to be 
"extremely depressed".  The examiner noted that     
the veteran would frequently refer to his low back pain, and 
the examiner specifically referred to "the correlation 
between problems with pain and depression."  The examiner 
further indicated that the pneumothorax did not appear to be 
the source of the veteran's depression.  

Thus, the medical evidence indicates that the severe 
depression identified by the December 1997 VA examiner was 
not related to the service-connected pneumothorax or the 
related disabilities which were later service connected.

In short, there is no evidence of record that prior to July 
2, 1999 that the veteran's service-connected disabilities 
were cause of his inability to secure and follow a 
substantially gainful occupation.  The Board finds that it 
was not factually ascertainable that the veteran was unable 
to work due to service-connected disabilities prior to July 
2, 1999, to include during the twelve month period prior to 
October 24, 1997.  An effective date earlier than October 24, 
1997 for the grant of TDIU is therefore not warranted.  See 
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2006). 

In sum, the preponderance of the evidence is against the 
veteran's claim for an effective date earlier than July 2, 
1999 for a grant of TDIU.  As such, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

Entitlement to an increased disability rating for service-
connected recurrent bilateral pneumothoraxes, currently 
evaluated as 60 percent disabling, is denied.

Entitlement to an effective date earlier than July 2, 1999 
for the grant of TDIU is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


